 Case 18-10752-VFP            Doc 538     Filed 09/10/21 Entered 09/10/21 13:23:35                  Desc Main
                                         Document      Page 1 of 2


                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEW JERSEY

 In Re:
 William J. Focazio                                      Case No. 19-10880 (VFP)

 Allstate New Jersey Insurance Company, et al., v.       Adv. Pro. No. 20-01004 (VFP)
 Focazio

 William Focazio, MD, P.A. and Endo Surgical             Case No. 18-10752 (VFP)
 Center of North Jersey, P.C. (Jointly Administered)
          NOTICE OF PROPOSED COMPROMISE or SETTLEMENT OF CONTROVERSY

William J. Focazio (the “Debtor”), Chapter 11 Debtor proposes a compromise, or to settle a claim and action
as described below. If you object to the settlement or compromise, you must file a written objection with the
Clerk of the United States Bankruptcy Court, and serve it on the person named below by September 17, 2021.

 Address of the Clerk:     United States Bankruptcy Court
                           50 Walnut Street
                           Newark, New Jersey 07102


If an objection is filed, a hearing will be held before the Honorable Vincent F. Papalia, U.S.B.J., on September
21, 2021, at 11:00 a.m. Parties wishing to participate in the Hearing must contact CourtSolutions via website
or call 917-746-7476 to schedule an appearance no less than twenty-four hours before the hearing.

 Nature of action: Allstate New Jersey Insurance Company, et al. (collectively, “Allstate”) filed an adversary
 complaint against the Debtor to object to discharge (the “Complaint”). On February 25, 2021, Allstate
 entered into a settlement agreement with the Debtor, William Focazio MD, PA (“Focazio MD PA”), Endo
 Surgical Center of North Jersey, P.C. (“Endo Surgical”), and RJ Capital Med, LLC (“RJ Capital”). On
 March 4, 2021, the court approved the settlement. Unfortunately, RJ Capital failed to abide by the settlement.
 After many months, the Debtor and related parties obtained a new funding source. On August 31, 2021, the
 Debtor, Focazio MD PA, Endo Surgical, and Endo ASC Partners, LLC (“Endo ASC”), entered into an
 amended settlement and mutual release agreement (the “Amended Agreement”). The Debtor, Focazio MD
 PA, Endo Surgical and Endo ASC are referred to as the Focazio Parties.



 Pertinent terms of settlement: After various negotiations by and among the Debtor, Allstate, Focazio MD
 PA, Endo Surgical, and Endo ASC, the parties wish to resolve any and all claims in the Complaint. The
 terms of the Amended Agreement are as follows:
      Allstate will forebear from exercising its rights against the Debtors provided the Focazio Parties
         fully comply with all of the terms set forth below and any terms contained in the Settlement
         Agreement that have not been modified by this agreement. This agreement to forbear shall not
         impede Allstate’s rights to seek payment of the Settlement Amount plus interest and legal fees
         against RJ Capital. The Debtors shall fully cooperate with Allstate in its collection efforts against
         RJ Capital for the amounts due and owing to Allstate by RJ Capital in the Settlement Agreement.

        The Focazio Parties agree to pay Allstate $625,000 (the “Settlement Amount”) in the following
         installments: (a) $250,000 within seven (7) days of entry of the court’s order approving the amended
 Case 18-10752-VFP            Doc 538      Filed 09/10/21 Entered 09/10/21 13:23:35                 Desc Main
                                          Document      Page 2 of 2


          plan; (b) $125,000 within ninety (90) days from the date of the order approving the amended plan
          (funds to be held in escrow by Debtors’ counsel and to be release directly to Allstate); (c) $125,000
          within one hundred and eighty (180) days of the date of the order approving the amended plan; and
          (d) $125,000 within two hundred and seventy (270) days from the date of the order approving the
          amended plan. The Focazio Parties shall have a seven (7) day grace period to pay each installment
          of the Settlement Amount before Allstate may declare default. All payments shall be made by check
          payable to Allstate New Jersey Insurance Company and delivered to Giordano, Halleran & Ciesla,
          P.C., 125 Half Mile Rd., Suite 300, Red Bank, NJ 07701, Attn: Donald F. Campbell, Jr.
         The Focazio Parties agree that the Debtors and/or any other entity that Focazio owns now or in the
          future, will not make any claims against Allstate or any of its insured claimants that would otherwise
          be covered by Allstate PIP policies during the three (3) year period from the date of entry of order
          approving the Debtors’ amended plan (the “Moratorium Period”). The Focazio Parties further agree
          that they and/or any other person or entity that may hereafter acquire, lease or otherwise operate an
          ambulatory surgery center or renders anesthesia services therein (collectively, the “ASC Services”)
          at 999 Clifton Avenue, Clifton NJ (the “Clifton Property”) will not make any claims against Allstate
          or any of its insured claimants that would otherwise be covered by Allstate PIP policies for ASC
          Services rendered at the Clifton Property during the Moratorium Period. If the Focazio Parties have
          not breached this Agreement, upon completion of the Moratorium Period and receipt of the
          Settlement Amount, Allstate shall vacate the Judgment and release any and all claims against the
          Focazio Parties.



 Objections must be served on, and requests for additional information directed to:
 Name:                   Anthony Sodono, III, Esq., McManimon, Scotland & Baumann, LLC
 Address:                75 Livingston Avenue, Second Floor, Roseland, NJ 07068
 Telephone No.:          (973) 622-1800
                                                                                                           rev. 8/1/15




4840-0145-8170, v. 1
